Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application number 16697787 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
Applicant’s remarks regarding the objection to the specification set forth in the prior Office action are persuasive.  Therefore, the objection is withdrawn.

Priority
Upon further review in view of Applicant’s remarks regarding the objection to the specification set forth in the prior Office action, the subject matter of previously-recited claim 7 is disclosed in the foreign priority application.  Therefore, the present applicant receives the benefit of the foreign priority application filing date.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach alone or in obvious combination “supplying the washing water heated in the sump to the water storage unit based on a temperature of the washing water in the sump being greater than or equal to a preset temperature value” in combination with the other limitations of the independent claim.  Nothing in the prior art of record suggests this limitation such that it would render the claim anticipated or obvious.  One of ordinary skill in the art would not have had motivation to perform the claimed method at the present application’s effective filing date based on the teachings of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711